Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 22 June 2022 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 28 March 2022, except for the objections and rejections under 35 USC 112 repeated below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Fig. 2 of the present drawings illustrates delivery element 202 in the surface 200, in that the delivery element 202 is included within the surface 200. However, the drawings fail to illustrate the delivery element(s) being “on” the engagement surface (note that the definition of ‘on’ includes physically in contact with and supported by (a surface), and the drawings fail to illustrate any delivery element supported by the engagement surface). Therefore, the feature of the delivery elements being disposed “on” the engagement surface as permitted by claims 1, 9, and 15 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No piezoelectric elements located along an elongated, linear path are shown in the present drawings. Therefore, the  “one or more piezoelectric elements located along an elongated, linear path” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“one or more delivery elements” as recited in claim 1 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder does not describe a structure that melts, cuts, or weakens, and the phrase “disposed on or in the engagement surface” describes the location, not the structure, of the one or more elements);
“one or more delivery elements” as recited in claim 9 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate heat that one or more of melts or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder does not describe a structure that melts or weakens, and the phrase “disposed on or in the engagement surface” describes the location, not the structure, of the one or more elements);
“an elongated, linear heating element that generates the heat” as recited in claim 14 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “that generates the heat”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – the terms ‘elongated’ and ‘linear’ describe a shape of the element, but not any structure that generates heat, and a structure can be ‘elongated, linear’ without generating heat, such as a pencil, such that these descriptors do not describe a structure for performing the heat generating function); and
“one or more delivery elements” as recited in claim 15 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate ultrasound energy that one or more of cuts or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder does not describe a structure that cuts or weakens, and the phrase “disposed on or in the engagement surface” describes the location, not the structure, of the one or more elements).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the one or more delivery elements are configured to alter the outer wrapping “without melting, cutting, or modifying the container”. This recitation is indefinite because whether or not the “without melting, cutting, or modifying the container” limitation is satisfied depends on the duration over which the container is in contact with the engagement surface. For example, as anyone that has damaged an item of clothing during an ironing process will understand, an object may be in contact with a heating element for a period of time without being melted, cut, or modified; however, if the object remains in contact with the heating element for a prolonged time period, then melting, cutting, and/or modification occurs. This phenomenon occurs because heat takes time to transfer to and heat up the object receiving the heat. Turning back to claim 1, without knowing how long the container as described in claim 1 is in contact with the one or more delivery elements, it cannot be determined whether or not the outer wrapping is melted, cut, or weakened. Consider an example where a delivery element produces a heat of 300 degrees. For some short period of time, the container may be able to contact the delivery element without any damage. However, given a sufficiently long exposure, damage will occur. Without knowing this duration, it cannot be determined whether or not the container will be damaged. Thus, whether or not the claim is satisfied depends on how long the container is subject to heat. As another example, whether the container is melted, cut, or modified depends on the material of the container. A container of cardboard can be subject to different conditions than a container of steel. A delivery element that produces heat of 300 degrees may melt, cut, or modify a first material, such as cardboard, but not a second material, such as steel. As a result, claim 1 is indefinite because the claim does not set forth sufficient conditions to determine whether the container is melted, cut, or modified. 
Claim 2 recites, “without melting, scorching, warping, or marking the container”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations and material limitations, to determine whether or not the container is altered. The rejection of claim 1 above discusses this issue in greater detail. 
Claim 3 recites, “without melting, scorching, warping, or marking the container and without melting the outer wrapping along the path”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations and material limitations, to determine whether or not either of the container and the outer wrapper is altered. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 7 recites, “without melting or cutting the container”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations and material limitations, to determine whether or not either of the container and the outer wrapper is altered. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 9 recites that the one or more delivery elements are configured to alter the outer wrapping “without melting or modifying the container”. This recitation is indefinite because whether or not the “without melting or modifying the container” limitation is satisfied depends various non-recited factors such as the duration over which the container is in contact with the engagement surface and the material from which the container is formed. The rejection of claim 1 discusses above this issue in greater detail.
Claim 10 recites, “without melting, scorching, warping, or marking the container”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations and material limitations, to determine whether or not the container is altered. The rejection of claim 1 above discusses this issue in greater detail. 
Claim 11 recites, “without melting, scorching, warping, or marking the container and without melting the outer wrapping along the path”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations and material limitations, to determine whether or not either of the container and the outer wrapper is altered. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 13 recites, “without melting the container”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations and material limitations, to determine whether or not either of the container and the outer wrapper is altered. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 15 recites that the one or more delivery elements are configured to alter the outer wrapping “without melting or modifying the container”. This recitation is indefinite because whether or not the “without melting or modifying the container” limitation is satisfied depends various non-recited factors such as the duration over which the container is in contact with the engagement surface and the material from which the container is formed. The rejection of claim 1 discusses above this issue in greater detail.
Claim 16 recites that the one or more delivery elements are configured to alter the outer wrapping “without marking the container”. This recitation is indefinite because whether or not the “without marking the container” limitation is satisfied depends on various non-recited factors such as the duration over which the container is in contact with the engagement surface and the material from which the container is formed. The rejection of claim 1 above discusses this in more detail.
Claim 17 recites that the one or more delivery elements are configured to alter the outer wrapping “without marking the container and without cutting the outer wrapping along the path”. This recitation is indefinite because whether or not the “without marking the container and without cutting the outer wrapping along the path” limitation is satisfied depends on various non-recited factors such as the duration over which the container is in contact with the engagement surface and the materials from which the container and the outer wrapped are formed. The rejection of claim 1 above discusses this in more detail.
Claim 19 recites that the one or more delivery elements are configured to alter the outer wrapping “without cutting or weakening the container”. This recitation is indefinite because whether or not the “without cutting or weakening the container” limitation is satisfied depends on various non-recited factors such as the duration over which the container is in contact with the engagement surface and the material from which the container is formed. The rejection of claim 1 above discusses this in more detail.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cusimax Hot Plate, 1500W LED Infrared Electric Portable Stove (obtained from www.amazon.com on 6 July 2022, originally available 14 June 2019; hereinafter referred to as ‘Cusimax’)
Regarding claim 1, Cusimax discloses a device comprising: 
an engagement surface (an upward facing surface relative to the figure on page 1) configured to receive a container having an outer wrapping (see the figure on page 1, where the surface is ‘configured to receive a container having an outer wrapping’ due to the surface being an uncovered, top surface of the device, which configuration allows a user to place a container on the surface; note that no container having an outer wrapping is actually being claimed); and 
one or more delivery elements disposed on or in the engagement surface (see the heating coils in the figure on page 1, which are disposed in the engagement surface), the one or more delivery elements configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping along a path (as evident from pages 10-11 of Cusimax, the device is able to generate heat up to almost 1200 degrees Fahrenheit, which will melt the outer wrapping depending on the particular material from which the outer wrapping is formed, and also depending on the duration during which the container having the outer wrapping is left on the engagement surface; the path is a path defined by the heating element, which includes a circular shape as can be seen in the figure on page 1) without melting, cutting, or modifying the container (this recitation depends on the particular manner in which the claimed device is used, along with the structure of the container; for example, Cusimax’s hot plate will not melt a stainless steel container disposed on the engagement surface for a short period of time).  
	Regarding claim 2, Cusimax discloses that the energy is heat (see the name ‘Hot Plate’ in the title of the device of Cusimax) that melts the outer wrapping (depending on various factors including the particular material of the outer wrapping, the duration of contact between the outer wrapping and the engagement surface, and the setting of the hot plate of Cusimax; the almost 1200 degrees Fahrenheit temperature produced by the hot plate of Cusimax is able to melt various wrapping materials) and the one or more delivery elements are configured to generate the heat that melts the outer wrapping along the path without melting, scorching, warping, or marking the container (e.g., if the container is made from stainless steel).
	Regarding claim 3, Cusimax discloses that the energy is heat (see the name ‘Hot Plate’ in the title of the device of Cusimax) that weakens the outer wrapping (depending on various factors including the particular material of the outer wrapping, the duration of contact between the outer wrapping and the engagement surface, and the setting of the hot plate of Cusimax; the almost 1200 degrees Fahrenheit temperature produced by the hot plate of Cusimax is able to weaken various wrapping materials) and the one or more delivery elements are configured to generate the heat that weakens the outer wrapping along the path without melting, scorching, warping, or marking the container (e.g., if the container is made from stainless steel) and without melting the outer wrapping along the path (e.g., if the duration of contact between the outer wrapping and the engagement surface is sufficiently short that weakening but not melting occurs, and/or if the Cusimax hot plate is set at a temperature slightly below the melting point of the particular outer wrapping, noting the range of temperatures achievable by the hot plate as disclosed at pages 10-11).
	Regarding claim 7, Cusimax discloses that the one or more delivery elements are configured to generate the energy to melt or cut the outer wrapping formed from a first polymer without melting or cutting the container that is formed from a different, second polymer or a material that is not a polymer (see the table of temperatures achievable by the hot plate of Cusimax at pages 10-11; the hot plate can melt a polymer outer wrapping without melting a stainless steel container at a temperature of above 1000 degrees Fahrenheit, for example).  
	Regarding claim 8, Cusimax discloses that the one or more delivery elements are configured to generate the energy to melt or cut the first polymer (see the ‘Hot Plate’ in the name of the device of Cusimax) that is formed from regenerated cellulose (see the almost 1200 degree Fahrenheit temperature achievable by the hot plate of Cusimax).  
Regarding claim 9, Cusimax discloses a device comprising: 
an engagement surface (an upward facing surface relative to the figure on page 1)  configured to receive a container having an outer wrapping (see the figure on page 1, where the surface is ‘configured to receive a container having an outer wrapping’ due to the surface being an uncovered, top surface of the device, which configuration allows a user to place a container on the surface; note that no container having an outer wrapping is actually being claimed); and 
one or more delivery elements disposed on or in the engagement surface (see the heating coils in the figure on page 1, which are disposed in the engagement surface), the one or more delivery elements configured to generate heat (the device of Cusimax is a hot plate, which generates heat) that one or more of melts or weakens the outer wrapping along a path (as evident from pages 10-11 of Cusimax, the device is able to generate heat up to almost 1200 degrees Fahrenheit, which will melt the outer wrapping depending on the particular material from which the outer wrapping is formed, and also depending on the duration during which the container having the outer wrapping is left on the engagement surface; the path is a path defined by the heating element, which includes a circular shape as can be seen in the figure on page 1) without melting or modifying the container (this recitation depends on the particular manner in which the claimed device is used, along with the structure of the container; for example, Cusimax’s hot plate will not melt a stainless steel container disposed on the engagement surface for a short period of time).  
Regarding claim 10, Cusimax discloses that the heat melts the outer wrapping (see the temperatures achievable by the hot plate of Cusimax, which reach nearly 1200 degrees Fahrenheit; of course, this limitation will depend on factors such as the particular material of the outer wrapping and the duration of contact between the outer wrapping and the hot plate of Cusimax) and the one or more delivery elements are configured to generate the heat that melts the outer wrapping along the path without melting, scorching, warping, or marking the container (this recitation depends on the particular manner in which the claimed device is used, along with the structure of the container; for example, Cusimax’s hot plate will not melt a stainless steel container disposed on the engagement surface for a short period of time).  
Regarding claim 11, Cusimax discloses that the heat weakens the outer wrapping (see the temperatures achievable by the hot plate of Cusimax, which do not exceed the melting point of every conceivable outer wrapping; of course, this limitation will depend on factors such as the particular material of the outer wrapping and the duration of contact between the outer wrapping and the hot plate of Cusimax) and the one or more delivery elements are configured to generate the heat that weakens the outer wrapping along the path without melting, scorching, warping, or marking the container and without melting the outer wrapping along the path (this recitation depends on the particular manner in which the claimed device is used, along with the structure of the container; for example, Cusimax’s hot plate will not melt a stainless steel container disposed on the engagement surface for a short period of time).  
Claim(s) 1, 4-7, 9, 12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,016,627 B2 to Viitala et al.
Regarding claim 1, Viitala discloses a device (the device shown in Fig. 3) comprising: 
an engagement surface (an upper surface of table 328 relative to Fig. 3) configured to receive a container having an outer wrapping (the surface is ‘configured to receive a container having an outer wrapping’ due to being unobstructed, planar, and upward facing; note that claim 1 does not require a container having an outer wrapping, and only introduces the container having the wrapping as an unclaimed workpiece to describe a characteristic of the engagement surface); and 
one or more delivery elements 302 disposed on or in the engagement surface (see Fig. 3 – the delivery element 302 is disposed in the engagement surface), the one or more delivery elements 302 configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping along a path (the path defined by the heating zone 324 shown in Fig. 3; depending on where the heating zone 324 is controlled to be located; the ultrasound waves produce heat per the abstract, which heat weakens the outer wrapping – this is the same functionality of ultrasound waves acknowledged in the present application) without melting, cutting, or modifying the container (see the Abstract, where the generated energy is disclosed by the ultrasound that heats the heating volume; regarding the requirement that the energy “one or more of melts, cuts, or weakens the outer wrapping along a path without melting, cutting, or modifying the container”, this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is melted, cut, or modified and whether or not the container is melted, cut, or modified will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material; finally, no particular configuration of an ultrasound heating element is disclosed by the present specification as being required to perform the recited function, and per MPEP 2114 a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed [here, melting, cutting, or weakening the outer wrapping” without “melting, cutting, or modifying the container”] does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
Regarding claim 4, Viitala discloses that the energy is ultrasound energy that cuts the outer wrapping (see col. 13, lines 59-64; note also that whether or not the outer wrapping is cut will depend on the particular characteristics the outer wrapping, such as its material, as well as how long the outer wrapping and container are left on the surface, and will also depend on the position and intensity adjustment of the ultrasound energy disclosed at col. 13, lines 1-12) and that the one or more delivery elements 302 are configured to generate ultrasound waves (see the col. 13, lines 59-64) that cut the outer wrapping along the path without cutting, damaging, or marking the container (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12).  
Regarding claim 5, Viitala discloses that the energy is ultrasound energy that weakens the outer wrapping (see col. 13, lines 59-64; note also that whether or not the outer wrapping is weakened will depend on the particular characteristics the outer wrapping, such as its material, as well as how long the outer wrapping and container are left on the surface, and will also depend on the position and intensity adjustment of the ultrasound energy disclosed at col. 13, lines 1-12) and that the one or more delivery elements 302 are configured to generate the ultrasound energy (see the col. 13, lines 59-64) that weakens the outer wrapping along the path without cutting, damaging, or marking the container and without cutting the outer wrapping along the path (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12).  
Regarding claim 6, Viitala discloses that the one or more delivery elements 302 are configured to generate the energy (see the col. 13, lines 59-64) along the path of the outer wrapping such that the outer wrapping is melted, cut, or weakened along the path (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12).  
Regarding claim 7, Viitala discloses that the one or more delivery elements 302 are configured to generate the energy (see the col. 13, lines 59-64) to melt or cut the outer wrapping formed from a first polymer without melting or cutting the container that is formed from a different, second polymer or a material that is not a polymer (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; regarding materials of the outer wrapping and the container, these structures are not claimed since the claims are directed to a wrap removal device and since the outer wrapping and container are introduced as unclaimed workpieces, and therefore Viitala need not disclose the recited characteristics of the outer wrapping and the container).  
Regarding claim 9, Viitala discloses a device (the device shown in Fig. 3) comprising: 
an engagement surface (an upper surface of table 328 relative to Fig. 3) configured to receive a container having an outer wrapping (the surface is ‘configured to receive a container having an outer wrapping’ due to being unobstructed, planar, and upward facing; note that claim 9 does not require a container having an outer wrapping, and only introduces the container having the wrapping as an unclaimed workpiece to describe a characteristic of the engagement surface); and 
one or more delivery elements 302 disposed on or in the engagement surface (see Fig. 3 – the delivery element 302 is disposed in the engagement surface), the one or more delivery elements 302 configured to generate heat that one or more of melts or weakens the outer wrapping along a path (the path defined by the heating zone 324 shown in Fig. 3; depending on where the heating zone 324 is controlled to be located; the ultrasound waves produce heat per the abstract, which heat weakens the outer wrapping – this is the same functionality of ultrasound waves acknowledged in the present application) without melting or modifying the container (see the Abstract, where the generated energy is disclosed by the ultrasound that heats the heating volume; regarding the requirement that the heat “one or more of melts or weakens the outer wrapping along a path without melting or modifying the container”, this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is melted or modified and whether or not the container is melted or modified will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material; finally, no particular configuration of an ultrasound heating element is disclosed by the present specification as being required to perform the recited function, and per MPEP 2114 a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed [here, melting, cutting, or weakening the outer wrapping” without “melting, cutting, or modifying the container”] does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
Regarding claim 12, Viitala discloses that the one or more delivery elements 302 are configured to generate the heat (see the col. 13, lines 59-64)  along the path of the outer wrapping such that the outer wrapping is melted or weakened along the path (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12).  
Regarding claim 14, Viitala discloses that the one or more delivery elements 302 includes an elongated, linear heating element 306 (see Fig. 4 – the element 306 is ‘elongated’ due to having a greater horizontal extension than a height, such that the element 306 is elongated when viewed from the side, and also the element ‘306’ is linear due to having a linear bottom surface) that generates the heat (see col. 12, lines 60-64; the ultrasound produces heat per the Abstract).  
Regarding claim 15, Viitala discloses a device (the device shown in Fig. 3) comprising: 
an engagement surface (an upper surface of table 328 relative to Fig. 3) configured to receive a container having an outer wrapping (the surface is ‘configured to receive a container having an outer wrapping’ due to being unobstructed, planar, and upward facing; note that claim 15 does not require a container having an outer wrapping, and only introduces the container having the wrapping as an unclaimed workpiece to describe a characteristic of the engagement surface); and 
one or more delivery elements 302 disposed on or in the engagement surface (see Fig. 3 – the delivery element 302 is disposed in the engagement surface), the one or more delivery elements 302 configured to generate ultrasound energy that one or more of cuts or weakens the outer wrapping along a path (the path defined by the heating zone 324 shown in Fig. 3; depending on where the heating zone 324 is controlled to be located; the ultrasound waves produce ultrasound energy in the form of heat per the abstract, which heat weakens the outer wrapping – this is the same functionality of ultrasound waves acknowledged in the present application) without cutting or modifying the container (see the Abstract, where the generated energy is disclosed by the ultrasound that heats the heating volume; regarding the requirement that the heat “one or more of cuts or weakens the outer wrapping along a path without cutting or modifying the container”, this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is cut or modified and whether or not the container is cut or modified will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material; finally, no particular configuration of an ultrasound heating element is disclosed by the present specification as being required to perform the recited function, and per MPEP 2114 a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed [here, cutting or weakening the outer wrapping” without “cutting or modifying the container”] does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
Regarding claim 16, Viitala discloses that the ultrasound energy cuts the outer wrapping and that the one or more delivery elements 302 are configured to generate the ultrasound waves that cut the outer wrapping along the path without marking the container (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is cut and whether or not the container is marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material).  
Regarding claim 17, Viitala discloses that the ultrasound energy cuts the outer wrapping and that the one or more delivery elements 302 are configured to generate the ultrasound waves that weaken the outer wrapping along the path without marking the container and without cutting the outer wrapping along the path (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is weakened without being cut and whether or not the container is marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface).  
Regarding claim 18, Viitala discloses that the one or more delivery elements 302 are configured to generate the ultrasound energy (see the col. 13, lines 59-64) along the path of the outer wrapping such that the outer wrapping is cut or weakened along the path (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12).  
Regarding claim 19, Viitala discloses that the one or more delivery elements 302 are configured to generate the ultrasound energy (see the col. 13, lines 59-64) to cut or weaken the outer wrapping that is formed from a first polymer without cutting or weakening the container that is formed from a different, second polymer or a material that is not a polymer (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; regarding materials of the outer wrapping and the container, these structures are not claimed since the claims are directed to a wrap removal device and since the outer wrapping and container are introduced as unclaimed workpieces, and therefore Viitala need not disclose the recited characteristics of the outer wrapping and the container).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,016,627 B2 to Viitala et al. in view of US Pat. No. 9,505,169 B2 to Herrmann.
Regarding claim 20, Viitala, which is in the same field of endeavor of tables for supporting an object to which ultrasound energy is applied, and which is also pertinent to the same problem of applying ultrasound energy to an objection, discloses that the one or more delivery elements 302 include one or more ultrasound transducers 306 located along an elongated, linear path (since there can be multiple transducers arranged in an array per col. 6, lines 26-28, two of the transducers can be selected that are located along an elongated, linear path – e.g., an imaginary line that passes through the two of the transducers is the elongated linear path along which the two transducers are located; indeed, the claim even appears to be satisfied if a single one of the ultrasound transducers is located along an imaginary linear path because the claim recites ‘one or more’ elements are located along the path, thus permitting just one transducer to be in the path; finally, the claim does not require that each and every one of the elements is located along the elongated, linear path). 
Viitala fails to disclose that its ultrasound transducers are piezoelectric elements as is required by claim 20.
Herrmann, which is in the field of applying ultrasonic energy to a workpiece (see col. 1, lines 25-28), and which is also pertinent to the problem of generating ultrasonic energy (which generation is one problem faced by the present inventor), teaches that an ultrasound transducer can include a piezoelectric element (see col. 1, lines 20-24).
Viitala differs from the claimed device by the substitution of a piezoelectric ultrasound transducer for the generic ultrasound transducer of Viitala. Herrmann teaches that a piezoelectric ultrasound transducer and its function of converting electrical energy into vibrations is known in the art. Thus, it would have been obvious to one of ordinary skill in the art under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results to substitute the piezoelectric ultrasound transducer of Herrmann for the generic transducer of Viitala, and the results of this substitution would have been predictable because the resulting device has the same function of providing ultrasound waves.
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. Initially, regarding the objection to the drawings for failing to show the one or more delivery elements being “on” the engagement surface as recited in claims 1, 9, and 15, the Applicant asserts that Figs. 2 and 3 show the delivery element 202 on the engagement surface 200. 
This argument is not persuasive. The definition of ‘on’ includes physically in contact with and supported by (a surface), and the drawings fail to illustrate any delivery element supported by the engagement surface. The delivery element 202 as shown in the present drawings may be physically supported by a structure that defines the engagement surface, but the delivery element 202 as shown in the present drawings is not physically supported by the engagement surface 200 itself as can clearly be seen in Figs. 2 and 3. Therefore, the objection to the drawings is proper because the delivery element 202 is never shown in the present drawings as being on the engagement surface 200.
	Next, in regards to the objection to the phrase “an engagement surface configured to receive a container having an outer wrapping”, the Applicant argues that it this phrase and the rest of the claim make clear that the container, not the engagement surface, has the outer wrapping. 
	The examiner agrees to withdraw the objection in view of the present specification, where the container is the only structure disclosed as having the outer wrapping, such that the recitation would not be interpreted as the engagement surface having the outer wrapping.
	Continuing, in regards to the objection to the phrasing “one or more of … or”, the Applicant argues that the examiner’s suggested language “one or more of … and” is the conjunctive, citing precedent from the Federal Circuit. 
	The examiner withdraws the objection. The examiner’s suggestion was not intended to require one or more of melting, one or more of cutting, and one or more of weakening (such that all of melting, cutting, and weakening would be required). The examiner’s suggestion was intended to be satisfied if, e.g., only melting occurred. Nonetheless, in view of the issues raised by the SuperGuide Corp. v. DirecTV Enters, Inc. decision, the examiner withdraws the objection.
	Turning to the rejections of claims 1-20 under 35 USC 112(b) related to claim language directed to without melting, cutting, or modifying, the Applicant argues that materials  having melting temperatures that dictate the temperature at which each material is modified by melting. The Applicant continues that temperatures below a material’s melting temperature will not melt, cut or modify the material regardless of how long the material is exposed to the temperature. 
	This argument is not persuasive. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  In the present case, the functional language of “without melting, cutting, or modifying the container” as recited in claim 1, “without melting or modifying the container” as recited in claim 9, and “without cutting or modifying the container” as recited in claim 15 describes a result achieved by the invention without providing a clear-cut indication of the scope of the subject matter embraced by the claim. Indeed, the Applicant’s own argument acknowledges that one must know the particular material being set on the engagement surface of the claimed device to know whether or not the material will be melted, cut, or modified. The Applicant acknowledges that different materials have different melting points, and that whether or not a material is melt, cut, or modified therefore depends on the particular material one elects to place on the engagement surface of the claimed device. A first container made of wax and a second container made of stainless steel will not have the same melting point. Therefore, considering the claimed device in isolation, one or ordinary skill in the art is unable to determine whether the at least one deliver element melts, cuts, or modifies the container until one of ordinary skill in the art knows details of the container. The scope of claims 1, 9, and 15 is different depending on the particular container selected to be placed on the engagement surface. Therefore, the indefiniteness rejection is proper. The examiner further notes that time does indeed play a role in heat transfer – a body of mass does not instantaneously become the temperature of a heat source to which the body of mass is exposed. Therefore, the time over which the container is exposed to heat provided by the one or more delivery elements changes whether or not the container is melt, cut, or modified. In the Applicant’s arguments, the Applicant only addresses a situation where the temperature induced in the container by the one or more delivery elements is below the container’s melting point. However, there are also situations where the temperature provided by the one or more delivery elements is equal to or greater than the container’s melting point, and even in this situation the container is not necessarily melted, cut, or modified, so long as the exposure time is sufficiently brief. The Applicant’s arguments fail to address this situation. Therefore, the Applicant’s arguments are not persuasive. 
	Turning to the rejections of claims anticipated by Vittala, the Applicant argues that Vittala fails to explicitly disclose the same result of melting, cutting, or weakening an outer wrapping without melting, cutting, or modifying a container. The Applicant also argues that because Viitala discloses that its ultrasound waves are adjustable, Viitala cannot be considered as anticipated the claims at issue.
	The Applicant’s argument is not persuasive.  Per MPEP 2114, “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).” The examiner has met the burden of concluding that the functional limitations at issue are an inherent characteristic of the Viitala reference for three reasons. First, the device of Viitala is explicitly disclosed as being usable to produce heat to medically treat human patients. A typical person has an internal body temperature of about 98 degrees Fahrenheit. Thus, one of ordinary skill in the art understands Viitala’s device as being able to produce a temperature in excess of 98 degrees Fahrenheit in order to provide treatment – without exceeding a typical human body temperature, no heat treatment is obtained. Now, consider an outer wrapping that is a wax-coated paper. The melting temperature of wax varies depending on the particular wax and may be as low as 75 degrees Fahrenheit (see the attached Candleers Candle Co NPL). Therefore, the device of Viitala, being able to produce a heat exceeding 98 degrees, is configured to melt an outer wrapping, such as a coconut wax coated paper wrapping. Second, the device of Viitala is capable of performing the functionally recited limitations because the device of Viitala has the same structure of one or more delivery elements that generate ultrasound energy as disclosed in the present application. The present application provides no additional structural requirement(s) for a delivery element -- other than being able to generate ultrasound waves -- in order to be able to perform the functions of melting, cut, or weakening an outer wrapping without melting, cutting, or modifying a container. Therefore, since Viitala discloses the same structure as disclosed in the present application, the device of Viitala is capable of achieving the same functional outcomes as the claimed device. Third, the device of Viitala is configured to melt, cut, or modify an outer wrapping because additional prior art establishes that ultrasonic energy, which is produced by the device of Viitala, weakens and/or melts certain materials. For example, US Pub. No. 2014/0114272 A1 to Schoon et al. teaches a weakening station ‘20’ that can comprise a device ultrasonic energy to a web so as to weaken the web at specific locations, or lines of weakness (see paragraph 44). As a second example, US Pat. No. 6,823,649 B1 to Pauchet teaches that it is possible to melt a film locally by means of an ultrasound device (see col. 2, lines 53-55). These references establish that ultrasound waves can weaken and melt various materials, and the fact that the device of Viitala produces ultrasound indicates that the ultrasound of Viitala can also weaken and/or melt various materials. Thus, in view of the examiner explaining that the prior art structure inherently possesses the functional defined limitations, the applicant has the burden of establishing that the device of Viitala is not capable of performing these functions. The Applicant has not met this burden, instead suggesting that Viitala must explicitly disclose this capability. As such, the Applicant’s arguments are not persuasive. Moreover, per MPEP 2114, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. This section is on point in the present case, where the Applicant is merely describing a different use of the claimed device than the use disclosed by Viitala – there is no structural difference disclosed in the present application. 
	The Applicant next argues that Viitala’s ultrasound adjustability is somehow a tacit admission that Viitala does not anticipate the independent claim. This argument is not persuasive. The adjustability of the ultrasonic energy’s position and intensity merely allows tailoring the ultrasound energy for the position and/or material of the particular outer wrapping and container. The ability to adjust the position and intensity of the ultrasonic energy therefore allows an operator to tailor the energy to achieve the results recited in the claims, enhancing the ability of the ultrasonic energy to alter the outer wrapping without altering the container. This adjustability broadens the functionality of the device of Viitala. In no way does have the ultrasonic energy being adjustable in position and intensity limit the ability of the device of Viitala to melt, cut, or weaken the outer wrapping without melting, cutting or modifying the container. Therefore, the Applicant’s arguments are not persuasive.
	Finally, the Applicant asserts that the rejection ignores “configured to” language in the claims. This is not the case because the office action explains that Viitala is “configured” as recited in the claims due to the ability of the device of Viitala to direct ultrasonic energy into an object set on the engagement surface of Viitala, where whether or not the outer wrapping is altered and whether or not the container is altered depend on their particular respective materials. No narrower interpretation of “configured to” is proper in the present case because the Applicant has not disclosed any more particular details of ultrasonic energy that are required for to achieve the recited “configured to” outcomes. The examiner suggests the Applicant more particularly describe the particular ‘configuration’ that the Applicant deems implicit in the claims. Does “configured to” require some particular band of wavelength? If so, the examiner suggests reciting that feature in the claims. In the present case, Viitala discloses every detail of the structure disclosed in the present application, without describing the outcome of altering the outer wrapping without altering the container. As best as can be determined, there is no structural different between the device of Viitala and that of the present disclosure, and the Applicant appears to have merely discovered a different use of the device. If this is not the case, the examiner suggests the Applicant more particularly describe the structural differences of the inventive device. Applicant’s has recited “configured to” limitations in a purely functional, outcome-oriented manner, without specifying any particular attributes of energy to achieve the recited “configured to” outcomes. The device of Viitala is “configured” exactly as the claimed device is disclosed, since the present disclosure does not require any particular characteristics of ultrasonic energy in order to achieve the recited outcomes. As such, the Applicant’s arguments are not persuasive.
	In regards to the rejection of claim 20 under 35 USC 103, the Applicant appears to make an analogous art argument. The Applicant’s argument is not persuasive because the field of endeavor is ultrasonic devices, and both Viitala and Herrmann are in this field of endeavor. Still further, both Viitala and Herrmann are pertinent to the problem of directing energy into a workpiece, which is a problem faced by the present inventor. Therefore, the Applicant’s argument in regards to the rejection of claim 20 is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724